



COURT OF APPEAL FOR ONTARIO

CITATION: Coburn (Re) 2015 ONCA 186

DATE: 20150318

DOCKET: C59264

Simmons, Juriansz and van Rensburg JJ.A.

IN THE MATTER OF: Lillian Coburn

AN APPEAL UNDER PART XX.1 OF THE
CODE

Daniel Moore, for the appellant Lillian Coburn

Hannah Freeman, for the Attorney General

Gavin S. MacKenzie, for the Person in Charge of the
    Centre for Addiction and Mental Health

Heard and released orally: March 12, 2015

On appeal from the disposition of the Ontario Review
    Board dated July 24, 2014.

ENDORSEMENT

[1]

The conclusions of the Board that Ms. Coburn continued to pose a
    significant threat to the safety of the public and that this risk could not be
    managed by a conditional discharge order are fully supported by the evidence that
    was accepted by the Board (in particular that of Dr. Wilkie) and are reasonable.

[2]

Ms. Coburn, while under Board disposition, continues to suffer from a
    major mental illness and continues to engage in behaviour of the nature and
    kind that formed the basis of the index offences. She is not consistently
    compliant with medication and she lacks insight into her condition and
    behaviour. In these circumstances, she continues to pose a significant threat to
    public safety.

[3]

The Board fully considered the option of a conditional discharge, but
    reasonably concluded that, at least at the time of its disposition, the risk could
    not be managed in the community because Ms. Coburns behaviour could not be
    adequately supervised.

[4]

The appeal from the Boards disposition of July 24, 2014 is accordingly
    dismissed.

Janet
    Simmons J.A.

R.G. Juriansz J.A.

K. van Rensburg J.A.


